Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 are amended, and claims 1-3 are pending.

Pending claims 1-3 are allowed.
  
The following is an examiner’s statement of reasons for allowance:  The closest prior art Sasaki et al. (WO 2013/035842) teaches a Ga2O3 semiconductor element comprising a high resistance β-Ga2O3 substrate and an n-type β-Ga2O3 single crystal film on the substrate, wherein the single crystal film has a donor concentration of 1x1015 to 1x1019 /cm3.  However, Sasaki does not teach or suggest a Si-doped β-Ga2O3-based single crystal epitaxial film containing Cl resulting from HVPE method at a concentration of not more than 5x1016 atoms/cm3, and wherein the Si-doped β-Ga2O3-based single crystal epitaxial film has an electron mobility from 8.98x10 to 1.60x102cm2/V · s at 25° C as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
February 27, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785